Order, entered on March 21, 1962, denying petitioner’s application for the appointment here of a committee of his estate, and order, entered on April 5, 1962, dismissing the petition herein, unanimously affirmed, without costs, upon the law and the facts. In view of the statements made in open court and the affirmance of the dismissal of the companion proceeding to vacate the appointment of the ancillary committee, we do not deem it necessary or advisable that we pass upon the merits of the application here. This determination is, of course, without prejudice to the pending proceeding in the Probate Court in Connecticut and without prejudice to such other or further proceedings as may be properly instituted here or in Connecticut. Concur — Rabin, J. P., Valente, McNally, Stevens and Eager, JJ.